Title: From John Adams to Samuel Ringgold, 25 May 1798
From: Adams, John
To: Ringgold, Samuel



To the Volunteer Troop of Horse, called the Federal Blues of Washington County in the State of MarylandGentlemenPhiladelphia May 25th 1798

Your Address to the President Senate and House of Representatives of the United States has been presented to me by your Representative in Congress Mr Baer.
Your Opinion of the sincerity of the Executive Authority in its Endeavours to preserve Peace, is as well founded as your that of the Impropriety of the Conduct of the Executive Directory of France towards our Envoys. Your Determination to support with your Lives and Fortunes all such constitutional Measures as the Government of the United States shall in their Wisdom adopt does you honor.
John Adams